DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Zhu et al. (US 2017/0256205 A1).
As to claim 1, Zhu et al. teaches a pixel circuit (Fig. 2), comprising: 	a first switching transistor (T4 in Fig. 2), 	a second switching transistor (T1 in Fig. 2), 	a first capacitor (C1 in Fig. 2), 	a second capacitor (C2 in Fig. 2) , 	a driving transistor (220 in Fig. 2) , and 	a light emitting device (270 in Fig. 2);  	wherein a gate electrode of the first switching transistor (T4 in Fig. 2) is connected with a scanning signal end (S1 in Fig. 2), a first electrode of the first switching transistor (T4 in Fig. 2) is connected with a reference signal end (int in Fig. 2) , and a second electrode of the first switching transistor (T4 in Fig. 2) is connected with a gate electrode of the driving transistor (220 in Fig. 2);.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 6, the prior art of record does not disclose a method for driving the pixel circuit according to claim 1, comprising: in a compensation phase: turning on the first switching transistor by the scanning signal end, and loading a low-potential signal to the gate electrode of the driving transistor by the reference signal end; and turning on the second switching transistor by the light emitting control signal end, and loading a high-potential signal to the first electrode of the driving transistor by the first power supply end; in a data writing phase: turning on the first switching transistor by the scanning signal end, and loading a high-potential signal to the gate electrode of the driving transistor by the reference signal end; turning off the second switching transistor by the light emitting control signal end; and loading a data signal to the second electrode of the driving transistor by the data signal end; and in a light emitting phase: turning off the first switching transistor by the scanning signal end; and turning on the second switching transistor by the light emitting control signal end, and loading the .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY KHOO/Primary Examiner, Art Unit 2624